Dickinson, J.,
(dissenting.) I do not concur in this decision. As I consider the case, the board of public works acquired jurisdiction, in the manner prescribed by law, to assess the damages for the taking of that part of lot 6 which includes the land in question, and actually made an assessment which was valid, — a legal assessment, — although it was not to be final until it should be confirmed. Upon the facts subsequently appearing to the board, but which had not before been disclosed by the records or otherwise, as to the contract by the owners of lot 6 to convey to another person a part of the land to be taken, the board ought not to have confirmed the assessment. But the jurisdiction of the board in the proceeding was not divested, nor was the assessment which had been made in the legal exercise of its jurisdiction rendered void by the disclosure of such facts. The confirmation being only erroneous, and not void for want of power to act, the remedy by appeal to the district court — the remedy prescribed by statute as the mode for securing a correction of errors — was, as I think, the exclusive remedy.